DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected control method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulation coatings in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: machine tool working system, electrocaloric tool handle radiating fin movement system, and MQL supply system in claim 7, and the turning tool wear state monitoring system V, an infrared thermal imager acquisition module, and an image acquisition device in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 5-9 objected to because of the following informalities:  
All recitations of “NMQL” should be corrected due to inconsistency in claim terminology. For examination purposes, all recitations of “NMQL” will be read as “MQL”
In claim 7, the recitation “the electrocaloric assisted internal cooling texture turning tool of any one of claim 1”, should read “the electrocaloric assisted internal cooling texture turning tool of claim 1”
In claim 7, the recitation “mainly radiates heat of the turning tool handle” is awkwardly worded
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at the end of the internal cooling turning tool handle serving as a bearing device” and “a structure of the internal cooling turning tool handle bearing the blade” in lines 4-5 and 6-7, respectively. This is indefinite as to whether the bearing device and the structure as recited are two separate components.
The term “excellent” in claim 1 is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the “excellent thermal conductivity” is rendered indefinite.
The term “tightly” in claim 1 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the “internal cooling turning tool blade is tightly pressed on the internal cooling turning tool handle” is rendered indefinite.
Claim 3 recites “the internal cooling turning tool blade and the internal cooling turning tool pad are located through an internal cooling turning tool positioning pin” in line 2-3. This is indefinite as to whether the positioning pin is locating the internal cooling turning tool blade and the internal cooling turning tool pad or positioning pin is positioning the internal cooling turning tool blade and the internal cooling turning tool pad.
Claim 5 recites the limitation "MQL" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “an open texture, a semi-open texture, a closed texture, and a hybrid texture” in lines 2-3. This is indefinite due to the lack of a proper definition for an open texture, semi-open texture, and closed texture. Furthermore, since the texture is claimed to be an open, semi-open, closed, and hybrid texture, it is indefinite as to whether the texture is being claimed to be just a hybrid texture (a combination of the open, semi open, and closed texture)  
The term “mainly” in claim 7 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the “the electrocaloric tool handle radiating fin movement system is mounted on a turning tool holder and mainly radiates heat of the turning tool handle” is rendered indefinite.
Furthermore, regarding claim 7, the recitation of “the texture turning tool component is the electrocaloric assisted internal cooling texture turning tool of any of claim 1” in lines 13-14. Due to how the claim is structured, it is indefinite as to whether the limitations preceding the recitation is claiming dependency upon claim 1.
Claim 8 recites “the radiating fin periodically moves along” in line 9. It is indefinite as to what the radiating fin is periodically moving along.
Claim 2, 4, and 9 are rejected due to their dependency on rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20140270999) in view of Aliaga (US20150273597), Fujimoto (US20070006694), Li (US20170120419), and Sergeev (SU1143519).
Regarding claim 1, Huang teaches  an electrocaloric assisted internal cooling texture turning tool, comprising: an internal cooling turning tool handle (3), a direction-adjustable nozzle (2) and an internal cooling turning tool blade (See modified Fig. 6 depicting the internal cooling turning tool blade), wherein the internal cooling turning tool blade is arranged at one end of the internal cooling turning tool handle (3) serving as a bearing device (See modified Fig. 6 depicting the end of the internal cooling turning tool handle); an internal cooling turning tool pad is arranged between the internal cooling turning tool blade and a structure of the internal cooling turning tool handle bearing the blade (See modified Fig. 6 depicting the internal cooling turning tool pad); an internal cooling turning tool blade pressing device is further arranged on the internal cooling turning tool handle (See modified Fig. 6 depicting the internal cooling turning tool blade pressing device); However, Huang fails to specifically teach the internal cooling turning tool handle is made of an electrocaloric material, is externally connected with an electric field, and is internally and externally coated with insulation coatings having excellent thermal conductivity; a texture is machined on a rake face of the internal cooling turning tool blade; and the internal cooling turning tool blade is tightly pressed on the internal cooling turning tool handle by the internal cooling turning tool blade pressing device;  the internal cooling turning tool blade pressing device has a hollow structure, and is also provided with the direction-adjustable nozzle; and the internal cooling turning tool blade pressing device is communicated with an internal channel of the direction-adjustable nozzle.

    PNG
    media_image1.png
    596
    743
    media_image1.png
    Greyscale

Modified Fig. 6 of Huang (US20140270999)

Li teaches the internal cooling turning tool handle is made of an electrocaloric material and is externally connected with an electric field (See paragraph 0004 describing the use of an electrocaloric material and the connection to an electric field in order to dissipate heat from a cutting tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Huang to be made of an electrocaloric material and connected to an electric field, as taught by Li. Doing so would enhance the cooling effects on the machining tool during operations.
Aliaga teaches the internal cooling turning tool handle is internally and externally coated with insulation coatings having excellent thermal conductivity (See paragraph 0044)
However, Aliaga teaches the internally coating with insulation coating with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to coat the tool externally with insulation coatings as the teaching represents a finite number of identified, predictable combinations.  Doing so would limit the thermal exchange between the tool and coolant before the coolant reaches the cutting interface (See paragraph 0044) KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). And since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Fujimoto teaches a texture is machined on a rake face of the internal cooling turning tool blade (See Fig. 2 depicting the texture)
However, Fujimoto teaches the internally coating with insulation coating with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” machine the texture on the rake face of the blade as the teaching represents a finite number of identified, predictable combinations.  Doing so would aid in the supply of coolant to the cutting interface during machining operations (See paragraph 0023-0024) KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Although it is suggested in Huang that the internal cooling turning tool blade is tightly pressed on the internal cooling turning tool handle by the internal cooling turning tool blade pressing device and the internal cooling turning tool blade pressing device has a hollow structure, Huang does not specifically teach the structure and use of the internal cooling turning tool blade pressing device. 
However, Sergeev teaches the internal cooling turning tool blade (4) is tightly pressed on the internal cooling turning tool handle by the internal cooling turning tool blade pressing device (9) (See Fig. 2 and paragraph 0002 describing the pressing); the internal cooling turning tool blade pressing device has a hollow structure (See Fig. 2 depicting the turning tool blade pressing device has a hollow structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal cooling turning tool blade pressing device of Huang to be hollow and tightly press the internal cooling turning tool blade, as taught by Sergeev. Doing so would enhance the fixation of the internal cooling turning tool blade on the internal cooling turning tool handle.
And therefore, from the modification in view of Sergeev, Huang as modified is provided with the direction-adjustable nozzle; and the internal cooling turning tool blade pressing device is communicated with an internal channel of the direction-adjustable nozzle (See Fig. 1 depicting the nozzle and modified Fig. 6 depicting the nozzle, which is hollow with an internal channel as seen in Fig. 2, in communication with the internal cooling turning tool blade pressing device)
Regarding claim 2 and 3, Huang as modified teaches the electrocaloric assisted internal cooling texture turning tool according to claim 1. However, Huang fails to specifically teach wherein the internal cooling turning tool pad has the same shape as the internal cooling turning tool blade and has thickness size and center hole size different from the internal cooling turning tool blade wherein the internal cooling turning tool blade and the internal cooling turning tool pad are located through an internal cooling turning tool positioning pin. 
Sergeev teaches wherein the internal cooling turning tool pad (3) has the same shape as the internal cooling turning tool blade (4) and has thickness size and center hole size different from the internal cooling turning tool blade (See modified Fig. 2 depicting the internal cooling turning tool pad and blade having thickness size and center hole size difference), and wherein the internal cooling turning tool blade and the internal cooling turning tool pad are located through an internal cooling turning tool positioning pin (See modified Fig. 2 depicting the internal cooling turning tool positioning pin). 

    PNG
    media_image2.png
    574
    783
    media_image2.png
    Greyscale

Modified Fig. 2 of Sergeev (SU1143519)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness and center holes of the internal cooling turning tool blade and pad to be different and provide an internal cooling turning tool positioning pin, as taught by Sergeev. Doing so would optimize the protection the handle if breakage of the blade occurs and further aid the fixation of the blade and pad to the handle during machining operations.
Regarding claim 4, Huang as modified teaches the electrocaloric assisted internal cooling texture turning tool according to claim 1, wherein the internal cooling turning tool blade pressing device is fixedly connected with the internal cooling turning tool handle (3) through an internal cooling turning tool sealing screw (1) (See modified Fig. 6 and 7 depicting the internal turning tool sealing screw 1 and the internal cooling turning tool blade pressing device fixedly connected with the internal cooling turning tool handle); and the internal cooling turning tool sealing screw (1) is hollow (See Fig. 7 depicting the internal cooling turning tool sealing screw 1 as hollow)
Regarding claim 6, Huang as modified teaches the electrocaloric assisted internal cooling texture turning tool according to claim 1, wherein the texture is an open texture, a semi-open texture, a closed texture and a hybrid texture (See 103 rejection of claim 1 in view of Fujimoto and See Fig. 2 depicting an open texture, semi-open texture, closed texture, and a hybrid texture).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20140270999) in view of Aliaga (US20150273597), Fujimoto (US2007006694), Li (US20170120419), and Sergeev (SU1143519) as applied to claim 1 above, and further in view of Jackson (US20060123801).
Regarding claim 5, Huang as modified teaches the electrocaloric assisted internal cooling texture turning tool according to claim 1. However, Huang as modified fails to specifically teach wherein the direction-adjustable nozzle comprises a direction-adjustable nozzle gas channel and a direction-adjustable nozzle lubrication oil channel, and can mix and atomize gas and the MQL oil.
Jackson teaches wherein the direction-adjustable nozzle (210) comprises a direction-adjustable nozzle gas channel (216) and a direction-adjustable nozzle lubrication oil channel (214), and can mix and atomize gas and the MQL oil (See Fig. 9 depicting the nozzle, direction adjustable nozzle gas channel 216, and direction adjustable nozzle lubrication oil channel and See paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Huang to provide a direction adjustable nozzle gas and lubrication oil channel as taught by Jackson. Doing so would enhance the cooling and lubricating of the cutting interface during machining operations.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20140270999) in view of Aliaga (US20150273597), Fujimoto (US2007006694), Li (US20170120419), and Sergeev (SU1143519) as applied to claim 1 above, and further in view of Jackson (US20060123801) and Chol (KR2011053667).
Regarding claim 7, Huang as modified teaches the texture turning tool component; the texture turning tool component is the electrocaloric assisted internal cooling texture turning tool of any one of claim 1. However, Huang fails to specifically teach a nanofluid minimal quantity lubrication (NMQL) intelligent working system, comprising: a machine tool working system, an electrocaloric tool handle radiating fin movement system, and an MQL supply, wherein the MQL supply system and the texture turning tool component are mounted on the machine tool working system; the electrocaloric tool handle radiating fin movement system is mounted on a turning tool holder and mainly radiates heat of the turning tool handle made of the electrocaloric material; the MQL supply system mainly provides pulsed lubrication and cooling liquid for workpieces mounted in the machine tool working system are rotated; the texture turning tool component performs linear motion under the action of the machine tool working system; and the texture turning tool component cuts the workpieces to generate chips, thereby removing materials of the workpieces.
Jackson teaches a nanofluid minimal quantity lubrication (NMQL) intelligent working system, comprising: a machine tool working system and an MQL supply system (See Fig. 6 depicting an embodiment in which a machine tool working system is depicted and See Fig. 9 and paragraph 0009 describing the MQL supply system), wherein the MQL supply system and the texture turning tool component (100) are mounted on the machine tool working system (See Fig. 6 and 9 depicting the MQL supply system mounted on the tool component and Fig. 9 depicting the tool component mounted on the machine tool working system); the MQL supply system mainly provides pulsed lubrication and cooling liquid for workpieces (118) mounted in the machine tool working system are rotated (See Fig. 6 depicting the workpieces and rotation, and See paragraph 0030 describing pulsed lubrication and cooling); the texture turning tool component (100) performs linear motion under the action of the machine tool working system (See Fig. 9); and the texture turning tool component cuts the workpieces to generate chips, thereby removing materials of the workpieces (See Fig. 9 and paragraph 0003 describing the generation of chip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocaloric assisted internal cooling texture turning tool of Huang as modified to provide a machine tool working system and MQL supply system. Doing so would provide a system to machine workpiece and provide lubrication and cooling to the tool-work interface.
Chol teaches an electrocaloric tool handle radiating fin movement system (1) (See Fig. 1 depicting the electrocaloric tool handle radiating fin movement system 1 which moves with the tool holder), the electrocaloric tool handle radiating fin movement system (1) is mounted on a turning tool holder (10)  and mainly radiates heat of the turning tool handle made of the electrocaloric material (See Fig. 1 depicting the electrocaloric tool handle radiating fin movement system mounted on the tool holder and page 2, lines 69-73 describing the electrocaloric tool handle radiating fin movement system dissipating heat from the holder);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocaloric assisted internal cooling texture turning tool of Huang as modified to provide an electrocaloric tool handle radiating fin movement system, as taught by Chol. Doing so would enhance the cooling of the turning tool during machining operations.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20140270999) in view of Aliaga (US20150273597), Fujimoto (US2007006694), Li (US20170120419), Sergeev (SU1143519), Jackson (US20060123801) and Chol (KR2011053667) as applied to claim 7 above, and further in view of An (CN104772657).
Regarding claim 9, Huang as modified teaches the NMQL intelligent working system according to claim 7. However, Huang as modified fails to specifically teach a turning tool wear state monitoring system V; the turning tool wear state monitoring system V integrates an infrared thermal imager acquisition module and an image acquisition device, and can monitor a wear state of the turning tool and the temperature of the turning tool component.
An teaches a turning tool wear state monitoring system V (See paragraph 0015 describing the turning tool wear state monitoring system V) ; the turning tool wear state monitoring system V integrates an infrared thermal imager acquisition module and an image acquisition device (See paragraph 0015 describing the infrared thermal imager acquisition module and paragraph 0023 describing the imager acquisition device utilizing infrared temperature measuring sensors), and can monitor a wear state of the turning tool and the temperature of the turning tool component (See paragraph 0023 describing the measurement of temperature and paragraph 0004 describing the problem of wear that the invention solves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMQL intelligent working system of Huang as modified to provide a turning tool wear state monitoring system V, as taught by An. Doing so would reduce tool wear, prolong too life, and improve machining quality by monitoring the state of the work interface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722